Determination of respondents dated July 27, 2004, revoking petitioner’s handgun licenses, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Paul G. Feinman, J.], entered May 6, 2005) dismissed, without costs.
The penalty of revocation does not shock our sense of fairness (see Matter of Kelly v Safir, 96 NY2d 32, 38 [2001]), where petitioner, a retired police officer, failed to immediately notify the License Division of his two arrests and the order of protection issued against him, in compliance with 38 RCNY 5-22 (c) (1) and (8). Concur—Friedman, J.P, Nardelli, Buckley, Catterson and McGuire, JJ.
*31237 APPELLATE DIVISION REPORTS, 3d SERIES